United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, FAIRFIELD MAIN
POST OFFICE, Fairfield, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1976
Issued: March 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2008 appellant filed a timely appeal from a July 8, 2008 decision of the Office
of Workers’ Compensation Programs denying continuation of pay. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the case.
ISSUE
The issue is whether appellant is entitled to continuation of pay for her September 5,
2007 injury.
FACTUAL HISTORY
On May 27, 2008 appellant, then a 43-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on September 5, 2007 she was bit by an insect on her lower leg
causing an allergic reaction.1

1

The Board notes that appellant did not miss any time from work.

In an undated statement, appellant alleged that, on September 5, 2007, toward the end of
the day, she noticed a bump on her left leg. She returned to work the next day but noticed that
the bump had increased in size and color. Appellant notified her supervisor but told him that she
would continue her route. She subsequently returned and requested immediate medical attention.
In a May 30, 2008 letter, the employing establishment controverted appellant’s
entitlement to continuation of pay because she filed the claim over 30 days after the incident. It
submitted a statement from appellant’s supervisor, who stated that he was approached by
appellant around September 2007 claiming something bit her. Appellant’s supervisor asked her
if she wanted medical treatment, which she denied, and provided her with an occupational
disease claim form (CA-2).
By letter dated June 11, 2008, the Office requested that appellant provide additional
information, including why she did not file a claim within 30 days of the injury. Appellant did
not provide the factual evidence addressing the issue.
By decision dated July 8, 2008, the Office accepted appellant’s claim for an insect bite,
nonvenomous and without infection. In a second decision of the same date, it denied
continuation of pay on the grounds that appellant did not report her injury on an Office-approved
form within 30 days following the injury.2
LEGAL PRECEDENT
Section 81183 of the Federal Employees’ Compensation Act4 provides for payment of
continuation of pay, not to exceed 45 days, to an employee who has filed a claim for a period of
wage loss due to traumatic injury with her immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of this title. Section
8122(a)(2)5 provides that written notice of injury must be given as specified in section 8119.
The latter section provides in part that notice of injury shall be given in writing within 30 days
after the injury.6
Claims that are timely under section 8122 are not necessarily timely under section
8118(a). Section 8118(a) makes continuation of pay contingent on the filing of a written claim
within 30 days of the injury.7 When an injured employee makes no written claim for a period of

2

The Board notes that the Office accepted appellant’s claim, entitling her to medical benefits and potential wageloss compensation.
3

5 U.S.C. § 8118.

4

Id. at §§ 8101-8193.

5

Id. at § 8122(a)(2).

6

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

7

Id. at § 8119(a).

2

wage loss within 30 days, she is not entitled to continuation of pay, notwithstanding prompt
notice of injury.8
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must: (1) have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.9
ANALYSIS
On May 27, 2008 appellant filed a traumatic injury claim (Form CA-1) for a
September 5, 2007 injury. Because the claim was not filed within 30 days of the injury, as
specified in the Act, the Board finds that she is not entitled to continuation of pay.
The Board notes that appellant provided oral notice to her supervisor on September 6,
2007, the day after the injury. However, the Board finds that this notice is not sufficient to
entitle appellant to continuation of pay, as section 8118(a) requires the filing of a written claim
within 30 days.10
The Board finds that appellant is not entitled to continuation of pay as she failed to file
her claim within 30 days of the September 5, 2007 injury.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay.

8

Laura L. Harrison, 52 ECAB 515 (2001).

9

20 C.F.R. § 10.205(a)(1-3). See also Carol A. Lyles, 57 ECAB 265 (2005).

10

See Russell P. Chambers, 32 ECAB 550 (1981); 5 U.S.C. § 8118(a).

3

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

